DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September3, 2019 is being considered by the examiner.

Drawings
The drawings are objected to because there are figures 3D -3F; however, there are no figures 3A-3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a difference manager which updates” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “a difference manager” followed by updates is considered to “means for” language; however, the Specification does not clearly define the structure. Although claim 5 recites a disk device included in the storage apparatus; it is unclear whether the storage apparatus is part of the difference management 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Serizawa (U.S. Publication No. 2006/0271750 A1, hereinafter referred to as “Serizawa”) in view of Haravu et al. (U.S. Patent No. 10,496,599 B1, hereinafter referred to as “Haravu”).
Regarding claim 1, Serizawa discloses a difference management apparatus, comprising: (e.g., paragraphs [0008] and [0030])
a first difference management table which manages first difference map information that indicates a location(s) of occurrence of a difference(s) in a first management unit obtained by dividing a duplication target area in a storage apparatus; (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table 
a second difference management table in which, when an area-wide difference(s) has not occurred in the first management unit of the first difference management table, an entry(ies) for managing second difference map information associated with the first difference map information in the first difference management table is generated, the second difference map information indicating a location(s) of occurrence of a difference(s) in the first difference map information in a second management unit finer than the first management unit; and  (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table (“second difference management table”))(e.g., figures 2, 3 and 7 and paragraphs [0033], [0041] and [0058])
a difference manager which updates, when data in the storage apparatus is updated, difference map information that corresponds to updated locations in the first and second difference management tables, (difference bit map – IO processing program performing a write process and calling the difference bitmap control program when a write request is issued from a host so as to update the difference bitmap such that 1 is set for a bit that corresponds to an updated block. Difference bitmap is updated with a 1 for updated block from a write request)(e.g., paragraphs [0042], [0056] and [0100])
removes a correspondence relationship(s) with the second difference management table in the first difference map information. (values included in an L2 entry are set, and it is checked whether all bits in the L2 entry match. If the bits match, the difference bitmap sets the representative bit of a corresponding L1 entry to the values of the bits of the L2 entry, clears the 
However, Serizawa does not appear to specifically disclose removes, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table, and 
On the other hand, Haravu, which relates to cloud data archiving using chunk-object mapping and synthetic full backup (title), does disclose removes, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table, and (object includes a bitmap used to indicate which portion of the chunk is stored in the object. When chunk is updated – if resulting bitmap is a superset for the updated chunk, then update the object ID to point to the single superset object, otherwise clear the object ID. If resulting bitmap has no bit set (entire chunk allocated), remove this entry and add an entry to the D list.)(e.g., col 6 lines 27-29 and col 8 lines 28-38).
Serizawa discloses all of the features of claim 1, except for the fact that the entries are not deleted themselves when an area-wide difference occurs. On the other hand, Haravu does disclose that as data is being updated, it is known for entries to be removed or added to a deallocated list. This provides for an effective manner to provide efficient backup, efficient retrieval and efficient aging out of data. E.g., col 1 lines 50-53. Therefore, it would have been 

Regarding claim 2, Serizawa in view of Haravu discloses the difference management apparatus according to claim 1. Serizawa further discloses wherein the second management unit is a size obtained by dividing the first management unit by a predetermined number. (number of blocks corresponding to the Ll entries in the Ll table being a multiplication product of the granularity value and L2 size value, and the number of blocks corresponding to bits included in the L2 entries in the L2 table being a number indicated by the granularity value, i.e., the number of blocks corresponding to bits included in the L2 entries being a number obtained by dividing the number of blocks corresponding to Ll entries by the L2 size value.e.g., paragraphs [0045] and [0053]).

Regarding claim 3, Serizawa in view of Haravu discloses the difference management apparatus according to claim 1. Serizawa further discloses comprising: a duplication management table in which a duplication source(s) and a duplication destination(s) in the storage apparatus are associated with each other; and (pair management table ("duplication
management table") includes a plurality of entries that include a primary volume identifier and a secondary volume identifier)(e.g., paragraphs [0033], [0035], [0097], [0100] and [0102])
a duplication generation part that duplicates data by referring to the duplication management table and the first and second difference management tables. (pair control program (“duplication generation part” and a copy program. Difference bitmap control program 

Regarding claim 4, Serizawa in view of Haravu discloses the difference management apparatus according to claim 1. Serizawa further discloses wherein the difference manager removes an unnecessary entry(ies) from the second difference management table after data is duplicated. (after the copy of a block, the difference bitmap control program sets the value of a bit that corresponds to the block to 0 in response to a call from the pair control program. Difference bitmap control program setting the values of bits included in an L2 entry, then checking whether all the bits included in the L2 entry match, and releasing the L2 entry if the bits match.)(e.g., figures 4 and 10 and paragraphs [0055], [0108] and [0114]).

Regarding claim 5, Serizawa in view of Haravu discloses claim 1. Serizawa further discloses a storage system, comprising: the difference management apparatus according to claim 1 and a disk device(s) included in the storage apparatus. (Serizawa: e.g., storage apparatus having a disk device)(e.g., paragraph [0032])

Regarding claim 6, Serizawa discloses a difference management method, comprising: (difference management method)(e.g., paragraphs [0007], [0058] and claim 1)
providing a difference management apparatus, (e.g., paragraphs [0008] and [0030]) which includes a first difference management table which manages first difference map information that indicates a location(s) of occurrence of a difference(s) in a first management unit obtained by dividing a duplication target area in a storage apparatus and (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table (“second difference management table”))(e.g., figures 2, 3 and 7 and paragraphs [0033], [0041] and [0058])
a second difference management table in which, when an area-wide difference(s) has not occurred in the first management unit of the first difference management table, an entry(ies) for managing second difference map information associated with the first difference map information in the first difference management table is generated, the second difference map information indicating a location(s) of occurrence of a difference(s) in the first difference map information in a second management unit finer than the first management unit, (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table (“second difference management table”))(e.g., figures 2, 3 and 7 and paragraphs [0033], [0041] and [0058])
causing the difference management apparatus to update, when data in the storage apparatus is updated, difference map information that corresponds to updated locations in the first and second difference management tables; and (difference bit map – IO processing program performing a write process and calling the difference bitmap control program when a write request is issued from a host so as to update the difference bitmap such that 1 is set for a bit that corresponds to an updated block. Difference bitmap is updated with a 1 for updated block from a write request)(e.g., paragraphs [0042], [0056] and [0100])
remove a correspondence relationship(s) with the second difference management table in the first difference map information. (values included in an L2 entry are set, and it is checked whether all bits in the L2 entry match. If the bits match, the difference bitmap sets the representative bit of a corresponding L1 entry to the values of the bits of the L2 entry, clears the L2 validity bit of the L1 entry, and releases the L2 entry (corresponding to “deleting correspondence relationship(s).)(e.g., paragraphs [0011], [0048], [0056] and [0057])
However, Serizawa does not appear to specifically disclose causing the difference management apparatus to remove, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table and
On the other hand, Haravu, which relates to cloud data archiving using chunk-object mapping and synthetic full backup (title), does disclose causing the difference management apparatus to remove, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table and (object includes a bitmap used to indicate which portion of the chunk is stored in the object. When chunk is updated – if resulting bitmap is a superset for the updated chunk, then update the object ID to point to the single superset object, otherwise clear the object ID. If resulting bitmap has no bit set (entire chunk allocated), remove this entry and add an entry to the D list.)(e.g., col 6 lines 27-29 and col 8 lines 28-38).

Regarding claim 7, Serizawa discloses a non-transitory computer-readable storage medium that records a program, (e.g., paragraphs [0033] and [0061]) causing a computer, which holds a first difference management table which manages first difference map information that indicates a location(s) of occurrence of a difference(s) in a first management unit obtained by dividing a duplication target area in a storage apparatus and (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table (“second difference management table”))(e.g., figures 2, 3 and 7 and paragraphs [0033], [0041] and [0058]) a second difference management table in which, when an area-wide difference(s) has not occurred in the first management unit of the first difference management table, an entry(ies) for managing second difference map information associated with the first difference map information in the first difference management table is generated, the second difference map information indicating a location(s) of occurrence of a difference(s) in the first difference map information in a second management unit finer than the first management unit, to perform processings for: (pair management table and difference bit map – L1 table (“first difference management table”) and L2 table (“second difference management table”))(e.g., figures 2, 3 and 7 and paragraphs [0033], [0041] and [0058])
updating, when data in the storage apparatus is updated, difference map information that corresponds to updated locations in the first and second difference management tables; and (difference bit map – IO processing program performing a write 
removing a correspondence relationship(s) with the second difference management table in the first difference map information. (values included in an L2 entry are set, and it is checked whether all bits in the L2 entry match. If the bits match, the difference bitmap sets the representative bit of a corresponding L1 entry to the values of the bits of the L2 entry, clears the L2 validity bit of the L1 entry, and releases the L2 entry (corresponding to “deleting correspondence relationship(s).)(e.g., paragraphs [0011], [0048], [0056] and [0057])
However, Serizawa does not appear to specifically disclose removing, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table and 
On the other hand, Haravu, which relates to cloud data archiving using chunk-object mapping and synthetic full backup (title), does disclose removing, if the second difference map information indicates an area-wide difference(s) as a result of an update of the second difference map information in the second difference management table, an entry(ies) corresponding to the second difference map information in which the area-wide difference(s) has occurred from the second difference management table and (object includes a bitmap used to indicate which portion of the chunk is stored in the object. When chunk is updated – if resulting bitmap is a superset for the updated chunk, then update the object 
It would have been obvious at the time of Applicant’s filing to combine Haravu with Serizawa for the same reasons stated in claim 1, above.

Regarding claim 8, Serizawa in view of Haravu discloses the difference management apparatus according to claim 2. Serizawa further discloses comprising: a duplication management table in which a duplication source(s) and a duplication destination(s) in the storage apparatus are associated with each other; and (pair management table ("duplication
management table") includes a plurality of entries that include a primary volume identifier and a secondary volume identifier)(e.g., paragraphs [0033], [0035], [0097], [0100] and [0102])
a duplication generation part that duplicates data by referring to the duplication management table and the first and second difference management tables. (pair control program (“duplication generation part” and a copy program. Difference bitmap control program referring to the Ll table and L2 table in response to a call from the pair control program and deciding the value of a difference bit that corresponds to a designated block when resynchronizing. If the value of the difference bit is 1, the copy program copies a block from a primary-side volume to a secondary side volume in response to a call from the pair control program.)(e.g., paragraphs [0094]-[0101] and [0104]-[0107]).


Regarding claim 9, Serizawa in view of Haravu discloses the difference management apparatus according to claim 2. Serizawa further discloses wherein the difference manager removes an unnecessary entry(ies) from the second difference management table after data is duplicated. (after the copy of a block, the difference bitmap control program sets the value of a bit that corresponds to the block to 0 in response to a call from the pair control program. Difference bitmap control program setting the values of bits included in an L2 entry, then checking whether all the bits included in the L2 entry match, and releasing the L2 entry if the bits match.)(e.g., figures 4 and 10 and paragraphs [0055], [0108] and [0114]).

Regarding claim 10, Serizawa in view of Haravu discloses the difference management apparatus according to claim 3. Serizawa further discloses wherein the difference manager removes an unnecessary entry(ies) from the second difference management table after data is duplicated. (after the copy of a block, the difference bitmap control program sets the value of a bit that corresponds to the block to 0 in response to a call from the pair control program. Difference bitmap control program setting the values of bits included in an L2 entry, then checking whether all the bits included in the L2 entry match, and releasing the L2 entry if the bits match.)(e.g., figures 4 and 10 and paragraphs [0055], [0108] and [0114]).

 wherein the second management unit is a size obtained by dividing the first management unit by a predetermined number. (number of blocks corresponding to the Ll entries in the Ll table being a multiplication product of the granularity value and L2 size value, and the number of blocks corresponding to bits included in the L2 entries in the L2 table being a number indicated by the granularity value, i.e., the number of blocks corresponding to bits included in the L2 entries being a number obtained by dividing the number of blocks corresponding to Ll entries by the L2 size value.e.g., paragraphs [0045] and [0053]).

Regarding claim 12, Serizawa in view of Haravu discloses the storage system according to claim 5. Serizawa further discloses comprising: a duplication management table in which a duplication source(s) and a duplication destination(s) in the storage apparatus are associated with each other; and (pair management table ("duplication
management table") includes a plurality of entries that include a primary volume identifier and a secondary volume identifier)(e.g., paragraphs [0033], [0035], [0097], [0100] and [0102])
a duplication generation part that duplicates data by referring to the duplication management table and the first and second difference management tables. (pair control program (“duplication generation part” and a copy program. Difference bitmap control program referring to the Ll table and L2 table in response to a call from the pair control program and deciding the value of a difference bit that corresponds to a designated block when resynchronizing. If the value of the difference bit is 1, the copy program copies a block from a primary-side volume to a secondary side volume in response to a call from the pair control program.)(e.g., paragraphs [0094]-[0101] and [0104]-[0107]).

Regarding claim 13, Serizawa in view of Haravu discloses the storage system according to claim 5. Serizawa further discloses wherein the difference manager removes an unnecessary entry(ies) from the second difference management table after data is duplicated. (after the copy of a block, the difference bitmap control program sets the value of a bit that corresponds to the block to 0 in response to a call from the pair control program. Difference bitmap control program setting the values of bits included in an L2 entry, then checking whether all the bits included in the L2 entry match, and releasing the L2 entry if the bits match.)(e.g., figures 4 and 10 and paragraphs [0055], [0108] and [0114]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165